UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Portfolio of Investments 8 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 6/30/12) FUND YTD* 1-YEAR 3-YEAR 5-YEAR 10-YEAR EXPENSE RATIO** Firsthand Technology Opportunities Fund 8.33% -7.29% 17.13% 4.97% 9.98% 1.85% Firsthand Alternative Energy Fund -12.13% -47.83% -16.39% • • 1.98% NASDAQ Composite Index 13.32% 7.05% 18.18% 3.46% 8.08% • S&P 500 Index 9.48% 5.43% 16.39% 0.22% 5.32% • WilderHill Clean Energy Index -10.40% -48.89% -22.45% • • • * Not Annualized. ** Per the most recent Prospectus. Returns Since Inception (Average Annual Total Returns as of 6/30/12) FUND AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Opportunities Fund (9/30/99) -4.07% 1.22% 2.34% • Firsthand Alternative Energy Fund (10/29/07) -18.53% 1.92% -0.42% -30.73% Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with Nasdaq. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The Wilder Hill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2012 Semi-Annual Report Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 6/30/12) INDUSTRY FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 0.5% 11.9% Basic Materials • 1.0% Building Automation • 1.3% Communications 6.4% • Communications Equipment 5.0% • Computer 15.2% • Energy Efficiency • 10.3% Environmental Services • 8.8% Industrials • 4.3% Intellectual Property • 0.0% Internet 31.7% • Networking 1.9% • Other 0.5% • Other Electronics 2.7% 4.7% Power Conversion/Supply Equipment • 2.8% Renewable Energy • 41.7% Semiconductor Equipment 0.8% • Semiconductors 7.4% 7.0% Social Networking 1.2% • Software 10.4% • Net Other Assets and Liabilities 16.3% 6.2% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER DEAR FELLOW SHAREHOLDERS, Macroeconomic uncertainty has continued to foster volatility in worldwide financial markets, as the global financial crisis wears on. Although the first quarter of this year saw a sizeable rally, with the S&P 500 up 12.58% and the NASDAQ up 18.97%, Q2 was significantly more volatile, with eight trading days of better-than-2% swings (four of those up, four down) on the NASDAQ. The tech sector’s performance was driven largely by Apple (AAPL) and the continued popularity of its iPad and iPhone products. Firsthand Technology Opportunities Fund benefited from its significant holdings in Apple, which helped the fund finish the first quarter up 17.41%. But equity markets swung to the negative in the second quarter, with the S&P 500 down 2.75% and the NASDAQ falling 4.76%. Our funds were no exception to the overall trend, with Firsthand Technology Opportunities Fund falling 7.73% in Q2. The environment was worse in the renewable energy sector, with Firsthand Alternative Energy Fund underperforming its benchmark to finish the first six months of 2012 down 12.13%. Despite the continued economic malaise, driven in large part by the ongoing European debt crisis, we believe there are several trends within the technology sector that offer growth opportunities even in a challenging market. The ubiquity of fast and accessible broadband, combined with significant advancements in mobile computing and browser-based software, is creating a fundamental shift in the technology sector. Specifically, the entire architecture of information technology (IT) services is changing; computing power is being shifted to where it can be most economically delivered - remote server farms or public and private “clouds.” “Cloud computing” allows businesses to move away from expensive hardware and software maintenance and rely instead on a third-party to host and manage the business infrastructure. Employees then access applications via their PC, laptop or mobile device. Between 2009 and 2011, the cloud services industry (e.g., data center outsourcing, software-as-a-service, infrastructure-as-a-service) grew an impressive 54%, with the market forecast to nearly double between 2012 and 2016.1 This type of computing infrastructure also gives businesses the ability to increase or decrease computing capacity easily, making cloud architectures fundamentally more economical than traditional host-it-yourself computing. End-users are offered accessible, affordable applications with much less hassle. We’re working to position the Firsthand Technology Opportunities Fund portfolio to own the companies capitalizing on this sea change in technology, companies like data center provider Equinix (EQIX), which is up 73% in the first six months of 2012. Other companies on the right side of the trend include IT hosting provider Rackspace (RAX) and virtualization giant VMWare (VMW). The shift to the cloud isn’t all bad news for the traditional enterprise technology heavyweights; many are adapting to the new environment. Although companies like Hewlett-Packard (HP) and Microsoft (MSFT) are struggling to find a foothold in the changing landscape, Oracle (ORCL) provides an interesting example of a company that’s transforming itself from an enterprise database and application software company to a cloud-computing-technologies company through a string of recent acquisitions. 4 2012 Semi-Annual Report The move to the cloud is part and parcel of another trend that has been developing for several years: increasingly mobile computing. Tablet computers made up nearly a quarter of all PCs sold in Q2 this year. In 2012, roughly 119 million tablets, like Apple’s (AAPL) iPad and Amazon’s (AMZN) Kindle, are expected to be sold, which is a nearly 100% increase over the 60 million tablets sold last year. By 2016, that number is expected to more than triple to 369 million. Apple is clearly the big winner here, and is in large part responsible for the NASDAQ’s gains so far in 2012: Apple makes up roughly 17% of the capitalization-based index, and the company was up 46% in Q1 and 42% for the period overall. The increasing significance of mobile and cloud computing is affecting other segments of the technology sector as well. Take for instance, gaming, which so dominated the market just five years ago. With more consumers accessing games via a mobile device (e.g., a smartphone, a Nintendo DS, an iPad, etc.), once-high-flying companies like GameStop (GME) and Electronic Arts (EA) are finding themselves nearing five-year lows. We have a negative outlook for both the video game and PC industries and the put options we own on our Gamestop and Dell (DELL) have been positive contributors to Firsthand Technology Opportunities Fund. And of course, no discussion of stocks in 2012 is complete without mentioning Facebook (FB). While the social networking giant stumbled in its initial public offering, it continues its growth toward 1 billion users. The company holds the potential to offer advertisers the ability to target that broad audience based on more detailed information than ever before available in an advertising medium. Obviously, the trends just discussed all rely on the Internet in some fashion. While we largely maintain a Silicon Valley focus, we will buy great technology companies no matter where they are located. Chinese Internet companies such as Baidu (BIDU) and Sina (SINA) remain attractive in large part because they are leaders in the world’s biggest market: China. While both companies have struggled year-to-date, we remain firm believers in their business models and growth potential. We also maintain our strong belief in alternative energy over the long term. Obviously the sector has struggled over the past few years, with declining subsidies in Europe, falling prices, and the global economic downturn. Nonetheless, while growth may fall in Europe over the coming years, we expect it to rise in the U.S. and Asia. In the U.S. solar developers are expected to install nearly twice as many megawatts this year as in 2011. Worldwide, the solar market grew 40% last year, even in the face of disappearing subsidies. Although performance for our funds has been mixed so far this year, we believe we are well positioned for growth in the months ahead and remain dedicated to capitalizing on what we consider the most significant trends in the technology and renewable energy sectors. Thank you for your continued trust and investment. Sincerely, Kevin Landis President 1 Gartner Group, IT Spending Forecast Summary, Q2 2012 Update, July 2012 www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE (unaudited) Example—In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2012 through June 30, 2012. Actual Expenses—The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes—The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2012 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND BEGINNING ACCOUNT VALUE 1/1/12 ENDING ACCOUNT VALUE 6/30/12 EXPENSES PAID DURING PERIOD* 1/1/12 - 6/30/12 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% FIRSTHAND ALTERNATIVE ENERGY FUND BEGINNING ACCOUNT VALUE 1/1/12 ENDING ACCOUNT VALUE 6/30/12 EXPENSES PAID DURING PERIOD* 1/1/12 - 6/30/12 ANNUALIZED EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 182/366 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investments, June 30, 2012 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 81.5% ($83,329,871) Advanced Materials — 0.5% ($517,200) Corning, Inc. $ Communications — 6.4% ($6,487,100) Equinix, Inc.* Rackspace Hosting, Inc.* VimpelCom, Ltd. - SP ADR Communications Equipment — 5.0% ($5,098,000) QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 14.0% ($14,308,000) Apple, Inc.* Internet— 31.1% ($31,766,521) Akamai Technologies, Inc. (1)* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Networking — 1.9% ($1,978,800) Cisco Systems, Inc. Riverbed Technology, Inc.* Other Electronics — 2.7% ($2,715,300) 3D Systems Corp. SHARES/ CONTRACTS MARKET VALUE LG Display Co., Ltd. - ADR $ VeriFone Systems, Inc.* Semiconductor Equipment — 0.8% ($858,000) Applied Materials, Inc. ASML Holding N.V. Semiconductors — 7.4% ($7,577,950) ARM Holdings, PLC - SP ADR Intel Corp. (1) SanDisk Corp.* Skyworks Solutions, Inc.* Social Networking — 1.2% ($1,244,800) Facebook, Inc. Software — 10.5% (10,778,200) Microsoft Corp. (1) Oracle Corp. Symantec Corp. VMware, Inc., Class A* EXCHANGE-TRADED FUND — 0.5% ($456,300) Other — 0.5% ($456,300) iPath S&P hort-Term Futures ETF* PURCHASED OPTIONS — 1.9% ($1,940,000) Computer — 1.2% ($1,220,000) Dell Inc. Put Option, Expiring January 2013, Strike Price $15.00 see accompanying notes to financial statements 8 2012 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments, June 30, 2012 (unaudited) SHARES/ CONTRACTS MARKET VALUE Internet — 0.7% ($720,000) GameStop Corp., Class A , Put Option, Expiring January 2013, Strike Price $20.00 $ INVESTMENT COMPANY — 16.4% ($16,755,831) Fidelity Institutional Money Market Fund (2) Total Investments (Cost $90,756,286) — 100.3% Liabilities in excess of other assets — (0.3)% ) NET ASSETS — 100.0% $ CONTRACTS MARKET VALUE WRITTEN OPTIONS — (0.2)% ($205,528) Internet — (0.1)% ($62,128) Akamai Technologies, Inc. Call Option, Expiring July 2012, Strike Price $32.00 ) $ ) Semiconductors — 0.0% ($48,400) Intel Corp. Call Option, Expiring August 2012, Strike Price $26.00 ) ) Software — (0.1)% ($95,000) Microsoft Corp. Call Option, Expiring July 2012, Strike Price $31.00 ) ) Total Written Options (Proceeds $164,048) $ ) * Non-income producing security. Securities held as collateral for open written call options. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR American Depositary Deceipt ETF Exchange Traded Fund PLC Public Limited Company SP ADR Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 9 FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments, June 30, 2012 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 93.7% ($2,382,848) Advanced Materials — 11.9% ($303,000) Corning, Inc. $ MEMC Electronic Materials Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials — 1.0% ($25,300) Metalico, Inc.* Building Automation — 1.3% ($33,251) Johnson Controls, Inc. Energy Efficiency — 10.3% ($261,867) Echelon Corp.* Honeywell International, Inc. Itron, Inc.* Environmental Services — 8.8% ($223,053) ADA-ES, Inc.* Industrials — 4.3% ($109,445) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Common (1)* 0 SHARES MARKET VALUE Other Electronics — 4.7% ($118,816) Intevac, Inc.* $ Power Conversion/ Supply Equipment — 2.8% ($70,964) Power-One, Inc.* Renewable Energy — 41.6% ($1,058,149) Amtech Systems, Inc.* Daystar Technologies, Inc.* 16 22 FuelCell Energy, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Hanwha SolarOne Co., Ltd. - SP ADR* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* JinkoSolar Holding Co., Ltd. - ADR* Meyer Burger Technology AG* Motech Industries, Inc. Orion Energy Systems, Inc.* Sharp Corp. SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* see accompanying notes to financial statements 10 2012 Semi-Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments, June 30, 2012 (unaudited) SHARES MARKET VALUE Vestas Wind Systems A.S.* $ WaterFurnace Renewable Energy, Inc. Yingli Green Energy Holding Co. - ADR* Semiconductors — 7.0% ($179,003) Power Integrations, Inc. PREFERRED STOCK — 0.1% ($3,634) Intellectual Property — 0.0% ($28) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* 28 SHARES MARKET VALUE Renewable Energy — 0.1% ($3,606) SoloPower, Series C-1 (1)* $ Investment Company — 6.3% ($159,508) Fidelity Institutional Money Market Fund (2) Total Investments (Cost $5,243,308) — 100.1% Liabilities in excess of other assets — (0.1)% ) NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR American Depositary Receipt SP ADR Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 11 STATEMENTS OF ASSETS AND LIABILITIES June 30, 2012 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND ASSETS Investment securities: Acquisition cost $ $ Market value (Note 2) Foreign currency at value ($22,965 and $640) Receivable for securities sold — Receivable from dividends, interest, and reclaims — Receivable for capital shares sold — TOTAL ASSETS LIABILITIES Written options, at value (proceeds $164,048) — Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ $ Net Assets consist of: Paid-in-capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions, purchased options, written options and foreign currency transactions ) ) Net unrealized appreciation (depreciation) on investments, purchased options, written options and foreign currency ) NET ASSETS $ $ Shares outstanding Net asset value, redemption price and offering price per share (Note 2) $ $ Includes purchased options whose primary risk exposure is equity contracts. Primary risk exposure is equity contracts. see accompanying notes to financial statements 12 2012 Semi-Annual Report STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2012 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND INVESTMENT INCOME Dividends $ $ Foreign tax withholding ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees GROSS EXPENSES Trustees fees reimbursement ) ) TOTAL NET EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized losses from security transactions ) ) Net realized gains from purchased option transactions(1) Net realized gains (losses) on foreign currency (1 ) Net realized gains from written option transactions(1) — Net change in unrealized appreciation (depreciation) on investments and foreign currency(2) ) Net change in unrealized appreciation on purchased options(1) — Net change in unrealized depreciation on written options(1) ) — Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase (Decrease) In Net Assets Resulting From Operations $ $ ) Primary risk exposure is equity contracts. Change in unrealized appreciation (depreciation) does not include unrealized appreciation of $1,674,417 in connection with the reorganization on the Firsthand Technology Opportunities Fund (See Note 6). see accompanying notes to financial statements www.firsthandfunds.com
